       Case 5:21-cv-01727-EJD Document 37 Filed 03/25/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,         Case No. 5:21-cv-01727-EJD

17                Plaintiff,                  NOTICE OF AUTHORITY

18         v.                                 Date:       March 25, 2021
                                              Time:       9:00 a.m.
19   RINGCENTRAL, INC.,                       Judge:      Hon. Edward Davila

20                Defendant.

21

22   RINGCENTRAL, INC.,

23                Counterclaimant,

24         v.

25   ZOOM VIDEO COMMUNICATIONS, INC.

26                Counterdefendant.

27

28

                                                                   NOTICE OF AUTHORITY
                                                                        5:21-CV-01727-EJD
        Case 5:21-cv-01727-EJD Document 37 Filed 03/25/21 Page 2 of 2



 1          Defendant and Counterclaimant RingCentral, Inc. submits the attached authority that is

 2   responsive to authority submitted by Plaintiff and Counterclaim Defendant Zoom, Dkt. 35:

 3         Beacon Assocs., Inc. v. Apprio, Inc., 308 F. Supp. 3d 277, 289–90 (D.D.C. 2018)

 4          (“plaintiff, who was seeking a preliminary injunction to prevent ‘unjustified termination’

 5          of the contract, had established irreparable harm because the parties had ‘contractually

 6          removed’ the ability to recover lost fees from third-parties”);

 7         Flex-Plan Servs., Inc v. Evolution1, Inc., NO. C13-1986-JCC, 2013 WL 12092543, at *6–

 8          7 (W.D. Wash. Dec. 31, 2013) (finding irreparable harm where “[t]he parties included an

 9          express limitation of liability provision” and “agreed to be subject to injunctive relief
10          preventing them from committing a material breach”) compare SAA § 18(c) (discussing

11          RingCentral and Zoom’s rights “to enforce and compel strict performance of every term

12          and condition hereof”).

13
     Dated: March 25, 2021                              CLEMENT SETH ROBERTS
14                                                      KAREN G. JOHNSON-MCKEWAN
                                                        ROBERT L. URIARTE
15                                                      NATHAN SHAFFER
16                                                      ORRICK, HERRINGTON & SUTCLIFFE
                                                        LLP
17

18
                                                        By: /s/ Clement Seth Roberts
19                                                                    Clement Seth Roberts
                                                                  Attorneys for RingCentral, Inc.
20

21

22

23

24

25

26

27

28

                                                                                  NOTICE OF AUTHORITY
                                                                                       5:21-CV-01727-EJD
